Citation Nr: 0000602	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  97-25 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care from July 7 to [redacted], 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1944.  

The appellant is the surviving spouse of the veteran who died 
on July [redacted] 1996, and is presumed to be the representative of 
his estate.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Administration Service of the VA 
Medical Center in Sioux Falls, South Dakota, that denied 
reimbursement or payment of the expenses incurred in 
connection with care provided the veteran at the McKennan 
Hospital, Sioux Falls, South Dakota, on July 7 and [redacted], 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the 
originating agency.  

2.  Prior to the veteran's death, service connection had been 
established for multiple disabilities including postoperative 
residuals of a fistula of the bladder, rated 100 percent 
disabling; traumatic arthritis of the lumbosacral spine, 
rated 30 percent disabling; anorectal prolapse, rated 
30 percent disabling; and residuals of wounds of the right 
sacral area, left buttock and left leg, variously rated.  

3.  The veteran received private terminal medical care from 
July 7 to [redacted], 1996, at McKennan Hospital, Sioux Falls, South 
Dakota for extensive metastatic lung carcinoma.  

4.  Payment or reimbursement of the cost of private medical 
care provided at McKennan Hospital from July 7 to [redacted], 1996, 
was not authorized.  

5.  The care provided the veteran at McKennan Hospital from 
July 7 to [redacted], 1996, was not due to a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health and VA facilities were feasibly available.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care from July 7 to [redacted], 1996, have not been 
met.  38 U.S.C.A. §§ 1701, 1703, 1710, 1728, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is neither asserted nor shown that the medical care 
provided the veteran at McKennan Hospital was authorized by 
VA.  Rather, it is asserted that at the time he was taken to 
McKennan he was constantly vomiting.  It is asserted that 
hospice care could not have assisted with the constant 
vomiting.  Therefore, an ambulance was called.  

In order for the veteran to receive payment or reimbursement 
for expenses of private medical care not previously 
authorized, the care must have been rendered in an emergency 
of such nature that delay would have been hazardous to the 
veteran's life or health and VA or other Federal facilities 
were not feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The veteran was hospitalized at a VA Medical Center in Sioux 
Falls, South Dakota, from June 11 to 22, 1996.  During this 
hospitalization a urology consultation was obtained with a 
view to stenting the veteran's kidney to relieve obstruction.  
However, the veteran refused the placement of a nephrostomy 
tube.  After numerous discussions, explaining the expected 
course without such placement, the veteran continued to not 
desire any further treatment and was adamant about discharge.  
Discharge was accomplished.  

A June 24, 1996 VA treatment record reflects that the 
veteran's spouse contacted VA about home care.  Home hospice 
care was arranged at VA's expense.  On July 1, 1996, the home 
hospice nurse reported that the veteran had zero urine output 
since June 30.  The nurse requested that VA care be 
considered for potential terminal care if the veteran's 
spouse felt unable to provide care to the veteran.  On 
July 6, 1996, the home hospice care nurse called requesting 
liquid pain medication and informed that the veteran was home 
for terminal care.  The next contact with VA was on July [redacted] 
1996, to inform of the veteran's death.  

The McKennan Hospital discharge summary reflects that the 
veteran had been at home for the prior two weeks during which 
time his condition steadily worsened.  He had nausea for the 
prior 3 to 4 days and vomited dark-colored blood on the 
morning of July 6, 1996.  His appetite had been slowly 
decreasing and he had been having sips of water.  He had 
grown steadily weaker and there was no urine output for the 
prior 3 to 4 days.  The veteran did not want any active 
intervention and just wished to be comfortable.  He was 
admitted to the hospice on July 7, 1996.  The plan was to 
treat symptomatically and he was started on Morphine Sulfate.  
He was kept comfortable during his stay and died on July [redacted] 
1996.  

Although the appellant has indicated that the veteran was 
vomiting uncontrollably, causing her to arrange for him to be 
hospitalized at McKennan Hospital, there is no competent 
medical evidence of record reflecting that there was a 
medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health.  In this instance, 
the purpose for the veteran's hospitalization was to provide 
for his comfort since his demise was imminent.  Further, the 
June 1999 supplemental statement of the case reflects that a 
bed status report for the period July 7 and July [redacted], 1996, 
indicates that there were vacant beds at VA appropriate for 
the care of the veteran.  The Board observes that the VA 
facility was located in the same city as McKennan Hospital 
and that the veteran had recently been hospitalized there.  
Therefore, the evidence reflects that a medical emergency did 
not exist of such nature that delay would have been hazardous 
to the veteran's life or health and that VA facilities were 
feasibly available for the veteran.  There is no indication 
that an attempt to use these facilities beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or that 
treatment had been or would have been refused.  Therefore, 
the veteran does not meet two of the criteria for 
reimbursement or payment of unauthorized medical expense 
under the provisions of 38 U.S.C.A. § 17.120.  Since the 
evidence reflects that the veteran did not meet all of the 
criteria for payment or reimbursement of unauthorized medical 
expenses and since the evidence reflects that the private 
medical care was not authorized, a preponderance of the 
evidence is against the claim for payment or reimbursement.  


ORDER

Reimbursement or payment for the cost of private medical care 
from July 7 to [redacted], 1996, is denied.  

		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

